Citation Nr: 1722841	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen claims of entitlement to service connection for a left breast scar, residuals of punji stick injuries, a condition manifested by bleeding in the right eye, toenail injuries, a condition manifested by chest pain, pulmonary tuberculosis, a left eye disability, and malaria


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel  



INTRODUCTION

The appellant had certified military status as follows: Missing: January 1, 1944 to March 28, 1945; status under MPA terminated: March 28, 1945; recognized guerrilla service: March 29, 1945 to July 1, 1945, with service in the Philippine Scouts from February 8, 1946 to December 31, 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Jurisdiction over the appellant's claims file is currently with the RO in Hartford, Connecticut.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO denied service connection for a left breast scar, residuals of punji stick injuries, an eye disability, toenail injuries, a condition manifested by chest pain, pulmonary tuberculosis, and malaria; the Veteran did not timely file his substantive appeal.

2.  The evidence added to the record subsequent to the October 2010 rating decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a left breast scar, residuals of punji stick injuries, an eye disability, toenail injuries, a condition manifested by chest pain, pulmonary tuberculosis, and malaria.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen claims of entitlement to service connection for a left breast scar, residuals of punji stick injuries, an eye disability, toenail injuries, a condition manifested by chest pain, pulmonary tuberculosis, and malaria.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The appellant's claims for entitlement to service connection for a scar of the left breast, residuals of punji stick injuries, malaria, an eye disability, toenail injuries, a disability manifested by chest pain, and pulmonary tuberculosis were denied and reconsidered in various rating decisions and Board decisions from 1967 to 2015.  Notably, in October 2010, the RO denied the appellant's request to reopen his claims for entitlement to service connection for a left breast scar, punji stick injuries, malaria, an eye disability, toenail injuries, chest pain, and pulmonary tuberculosis.  The RO determined that the appellant did not submit new and material evidence linking his claimed disabilities to service.  The appellant submitted a notice of disagreement in December 2010 and a statement of the case was issued in November 2012.  The appellant did not timely perfect his appeal and the decision is final.  38 C.F.R. § 20.302 (2016).  

The pertinent evidence added to the record subsequent to the October 2010 rating decision includes the appellant's statements and medical treatment records.  The Board finds that none of this evidence satisfies the definition of new and material evidence.  

In a February 2015 statement, the appellant stated that his disabilities were related to heavy construction work completed during service.  During a September 2015 hearing conducted in connection with his claim for non service-connected pension, the appellant provided details regarding the claimed injuries he sustained during his encounter with the Japanese during service.  In March 2015, the appellant submitted a March 1967 medical treatment record showing a diagnosis of pulmonary tuberculosis.  The Board finds that the appellant's statements and the medical records do not satisfy the definition of new and material evidence.  

Simply stated, the Veteran's details regarding his injuries and encounter with the Japanese were of record at the time of the prior denial.  It is not new.  

Medical records concerning his diagnosis of pulmonary tuberculosis in 1967 were associated with the record at the time of the prior denial.  Moreover, the medical records do not include a competent medical opinion linking his claimed disabilities to service.  

As new and material evidence has not been received the claims of entitlement to service connection a scar of the left breast, residuals of punji stick injuries, malaria, an eye disability, toenail injuries, a disability manifested by chest pain, and pulmonary tuberculosis may not be reopened.
Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that VA's duty to assist the Veteran has been satisfied.  The identified medical records have been obtained and associated with the claims file to the extent possible.  No VA examination has been provided.  As set out above, the Board determines that new and material evidence has not been received to reopen the claim of entitlement to service connection for the claimed disabilities.  As such, a new VA examination is not required.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

ORDER

New and material evidence has not been received to reopen the claims of entitlement to service connection for a left breast scar, residuals of punji stick injuries, an eye disability, toenail injuries, a condition manifested by chest pain, pulmonary tuberculosis, and malaria.  


John Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


